DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Curfman on 07/28/2022.
The application has been amended as follows: 

1. (Currently Amended) A removal tool comprising: 
	a frame adapted to stand on a ground surface, the frame including a first side and a second side defining a longitudinal direction therebetween and a first end and a second end defining a transverse direction therebetween; 
	a pivotable separating mechanism having a drive mechanism in operable connection therewith, the pivotable separating mechanism operably engaged with the frame; 
	a pivot shaft of the pivotable separating mechanism connected to the first side of the frame by a first mounting bracket and first bearing assembly and connected to the second side of the frame by a second mounting bracket and second bearing assembly, the pivot shaft further connected to the drive mechanism by a link member; wherein the pivot shaft defines a pivot axis; 
	at least one separating device of the pivotable separating mechanism carried on the pivot shaft, the at least one separating device having a top portion and a bottom portion defining a U-shaped cavity adapted to receive a portion of a pallet through an open end thereof; wherein the pivot shaft is rotatable about the pivot axis to move the at least one separating device between a first position wherein the U-shaped cavity of the at least one separating device is generally parallel to the ground surface and a second position wherein the open end of the U-shaped cavity of the at least one separating device is angled upward and is positioned above the pivot axis, and a closed end of the U-shaped cavity is below the open end of the U-shaped cavity; and 
	a longitudinally extending elongated stopping member extending between the first side and the second side of the frame, the stopping member having a top surface 2vertically opposite a bottom surface, the stopping member being immovably fixed to the frame, wherein the bottom surface is in a fixed plane relative to the frame and the bottom surface further engages a top surface of the pallet when the pallet is engaged with the at least one separating device of the pivotable separating mechanism.	

2. (Canceled)  

3. (Previously Presented) The removal tool of claim 1, wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is closer to the second end of the frame than the stopping mechanism.  

4. (Previously Presented) The removal tool of claim 1, wherein a rear end of the at least one separating device is free of any mechanical connection.  

5. (Previously Presented) The removal tool of claim 1, wherein the pivot axis is positioned rearwardly of the cavity.  

6. (Canceled)  
7. (Canceled)  
8. (Canceled)  

9. (Previously Presented) The removal tool of claim 1, wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivotable 3separating mechanism moves in a counterclockwise direction when moving from the first position to the second position.  

10. (Previously Presented) The removal tool of claim 1, further comprising: a first support leg of the frame positioned proximate the second end and the first side of the frame; a second support leg of the frame positioned proximate the second end and the second side of the frame; wherein the first support leg is longitudinally spaced from the second support leg; a first support member engaged with the first support leg; wherein the first support member extends in the transverse direction; and a second support member engaged with the second support leg; wherein the second support member extends in the transverse direction and is longitudinally spaced from the first support member; and wherein the stopping member extends longitudinally between and is engaged with the first support member and the second support member.  

11. (Previously Presented) The removal tool of claim 1, wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is positioned between the second end of the frame and the stopping member.  

12. (Canceled)  

13. (Currently Amended) Theremoval tool of claim [[22]]1, wherein when the pivotable separating mechanism is in the second position, the open end is at an acute angle relative to horizontal.

14. (Canceled)

15. (Currently Amended) Theremoval tool of claim [[22]]1, wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is closer to the second end of the frame than the stopping mechanism.

16. (Canceled)

17. (Currently Amended) Theremoval tool of claim [[22]]1, wherein when the removal tool is viewed from the first side such that the open end faces the first end of the frame when the pivotable separating mechanism is in the first position, the pivot axis is positioned between the cavity of the at least one separating device and the second end of the frame.  

18. (Canceled)  
19. (Canceled)  
20. (Canceled)  

21. (Previously Presented) The removal tool of claim 1 wherein the at least one separating device and the pivotable separating mechanism are pivotable relative to the frame about the pivot axis between the first position, wherein the U-shaped cavity of the at least one separating device is parallel to the ground surface, and a third position, wherein the U- shaped cavity of the at least one separating device is angled downward and is positioned below the pivot axis.  
 
22. (Canceled)
23. (Canceled)









Reasons for Allowance
Claims 1, 3-5, 9-11, 13, 15, 17 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “a second position wherein the open end of the U-shaped cavity of the at least one separating device is angled upward and is positioned above the pivot axis, and a closed end of the U-shaped cavity is below the open end of the U-shaped cavity” together in combination with the rest of the limitations in the independent claim.
	Claims 3-5, 9-11, 13, 15, 17 and 21 are allowed as being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F NEIBAUR/            Examiner, Art Unit 3723                                                                                                                                                                                            

Ldw
/LEE D WILSON/            Primary Examiner, Art Unit 3723                                                                                                                                                                                            	July 29, 2022